[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION TO AMEND
The defendant moves to amend her counterclaim by adding a claim for vexatious litigation. The defendant alleges that the claims in the plaintiff's complaint have been terminated in her favor and that the plaintiff had no probable cause to bring the CT Page 7032 claims. The plaintiff objects to the amendment.
"It is within the discretion of the trial court to grant or deny an amendment. . . ." LoSacco v. Young, 20 Conn. App. 6, 18. Without ruling on the merits of the claim for vexatious litigation, the court believes the better procedure is to allow the amendment at this time, subject to the plaintiff's right to attack it. As in most cases, the court feels that this is better accomplished by a proper hearing on a motion to strike fully briefed by both parties, than on a motion to amend.
Accordingly, the motion to amend is granted without prejudice to the filing of an appropriate motion to test it.
SAMUEL S. FREEDMAN, JUDGE